[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION
In response to the Motion for Articulation filed in the captioned matter regarding expert testimony, the report of the attorney trial referee and this court's acceptance of said report and recommendation dated December 27, 1996, fully articulate the basis for the entry of judgment in favor of the plaintiff, and further articulation is not necessary.
The attorney trial referee found that the defendant was negligent in its duty to protect the plaintiff from other inmates, and that said negligence was a proximate cause of the plaintiffs injuries. The defendant did not file a motion to correct the referee's report or exceptions to the report, and hence the referee's factual findings must stand unchallenged as noted in this court's memorandum of decision.
Dated at Stamford, Connecticut, this 9th day of May, 1997.
William B. Lewis, Judge CT Page 5953